DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: claims  2 – 14 in the reply filed on May 19, 2022 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites a step of annealing the tantala layer in the presence of a gas mixture consisting of oxygen gas and nitrogen gas.  However, there is no recitation of embodiments where the annealing atmosphere only contains both oxygen gas and nitrogen gas. The instant specification provides antecedence for oxygen gas alone and nitrogen gas alone but not both (see [0009] of instant specification). 
Claim 6 recites a range time for annealing the tantala layer which is not reflected or discussed in the instant specification.
Claim 7 recites a range of temperature for annealing the tantala layer which is not reflected or discussed in the instant specification.
Claim 12 recites a step of dicing the substrate to form photonic chips. However, the instant specification does not discuss photonic chips. Dicing is mentioned in [0014] of the instant specification, but the dicing results in individual nonlinear photonic devices, not necessarily or inherently to photonic chips. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the preamble of the claim recites that the method is “for fabricating nonlinear photonic devices”. However, the body of the claim does not establish the act that forms the nonlinear photonic device. The body does however establish an act that results in a tantala photonic device, which is of narrower scope than a nonlinear photonic device. Because of the differences of scope, it then becomes unclear if a tantala photonic device may be considered a species of nonlinear photonic device or a component of a nonlinear photonic device. As a result, there is a lack of clarity of the scope of the subject matter sought to be claimed, rendering the claim indefinite. The scope of the preamble is not commensurate in scope to the scope of the body of the claim.
Regarding claim 12, the issue of confused scope is aggravated as a photonic chip is not established to by the same or equivalent to a nonlinear photonic device. While claim 12 appears to indicate that a tantala photonic device is a component of a photonic chip, it then becomes unclear if a photonic chip may be considered a species of nonlinear photonic device, a component of a nonlinear photonic device or the claimed nonlinear photonic device itself.
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 – 4, 7 – 10, 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “Efficient wavelength conversion with low operation power in an Ta2O5-based micro-ring resonator”. Optics Letters Vol 42, No. 23 (2017) (hereafter “Wu’2017”) in view of Wei US 6190511 B1 (hereafter “Wei”).
Regarding claims 2, 3, 4, 7, 8, 9, 10, 12, 13, 14; Wu’2017 is directed to Ta2O5 based micro ring resonators and methods of fabricating micro-ring resonators (Abstract). Wu’2017 discloses a method of fabricating micro-ring resonanators comprising (page 4805 1st column): providing a Si/SiO2 wafer substrate; RF sputter-depositing a tantalum pentoxide film to a thickness of 700 nm; annealing the tantalum pentoxide film at 650°C in an oxygen environment; patterning the annealed tantalum pentoxide film using e-beam lithography to define patterns of micro-ring resonators; dry ion etching the patterned tantalum pentoxide film to form the micro-ring resonator waveguide structures with CHF3 plasma [tantala photonic devices]; depositing a top cladding material onto the waveguide structures; and dicing the formed devices [forming photonic chips]. 
Wu’2017 does not expressly teach that the tantalum pentoxide layer is formed using ion beam sputtering.
	Wei is directed to methods and apparatus for ion beam sputter deposition of thin films including films of tantalum oxide; and particularly for optical coatings (Abstract; col 1 lines 15 – 25, col 2 lines 39 – 50, col 4 lines 1 – 35). Wei generally describes the mechanism of ion beam sputtering (col 2 line 5 – col 3 line 10); Wei also further describes that ion beam sputtering of optical films is advantageous in that the resultant films formed using ion beam sputter deposition techniques have high uniformity, high reproducibility and low contamination thus resulting in optical films with low losses to scattering and absorption (col 2 lines 35 – 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wu’2017 by forming the tantalum pentoxide layer [tantala layer] by ion beam sputtering because Wei teaches that ion beam sputtering of optical films is advantageous in that the resultant films formed using ion beam sputter deposition techniques have high uniformity, high reproducibility and low contamination thus resulting in optical films with low losses to scattering and absorption.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu’2017 in view of Wei as applied to claims 2 – 4, 7 – 10, 12 – 14 above, and further in view of Narwankar et al. US 2002/0009861 A1 (hereafter “Narwankar”).
Regarding claim 5, Wu’2017 discloses that the annealing is for the compensation of oxygen vacancies of as-grown Ta2O5 films (page 4805 1st col).
Wu’2017 in view of Wei does not expressly teach annealing the tantala layer in the presence of a gas mixture consisting of oxygen gas and nitrogen gas.
Narwankar is directed to methods and apparatus of forming and annealing dielectric layers such as Ta2O5 (Abstract; [0005], [00025]). Similar to Wu’2017’s purpose for annealing, Narwankar discloses that after deposition of a Ta2O5 film onto a substrate, an anneal gas such as O2 or N2 is fed to a chamber at an elevate temperature (e.g. 800°C for pure thermal annealing or up to 400°C in plasma-activated annealing) in order to fill vacancies at anionic (oxygen) sites in the lattice of the Ta2O5 film ([0005], [0028]).  Furthermore, Narwankar discloses that for the purpose of annealing with plasma, including N2 gas in a gas stream for providing annealing helps to prevent the recombination of the active atomic species, such as activated oxygen species used for filling vacancies in the Ta2O5 film by further oxidizing the film ([0050] – [0051]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wu’2017 in view of Wei by annealing with a mixture of only oxygen gas and nitrogen gas because: A.) as taught by Narwankar, the use of nitrogen gas is known to be suitable for the purpose of annealing tantala films, alongside oxygen gas; and B.) because Narwankar teaches that a gas mixture of O2 and N2 that is plasma-activated allows for annealing at lower temperatures with effective amounts of oxygen active species, which helps to avoid crystallization of the tantalum pentoxide film due to annealing at too high a temperature ([0006]).
With regards to A.), the courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  Moreover, the courts have held that a prima facie case of obviousness exists when combining equivalents known for the same purpose to form a composition/step/product for the same purpose as the equivalents taught by the prior art. “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu’2017 in view of Wei as applied to claims 2 – 4, 7 – 10, 12 – 14 above, and further in view of Wu et al. “Low-loss and high-Q Ta2O5 based micro-ring resonator with inverse taper structure.” Optics Express. Vol. 23, No. 20 (2015) (hereafter “Wu’2015”).
Regarding claim 6, Wu’2017 in view of Wei does not expressly teach the length of time that annealing occurs.
However, Wu’2017 does expressly disclose that the annealing is for the compensation of oxygen vacancies of as-grown Ta2O5 films (page 4805 1st col).
	Wu’2015 is directed to Ta2O5 based micro ring resonators and methods of fabricating micro-ring resonators (Abstract). Wu’2015 discloses that after sputtering a Ta2O5 film onto a quartz substrate, the film is annealed in an oxygen environment to compensate for oxygen vacancies (page 3 – 4. Fig. 1). The annealing time and temperature are disclosed to be critical to both prevent possible crystallization and cracking of the Ta2O5 film, which in turn , alongside the oxygen deficiency level, affects optical absorption and scattering losses for optical wave propagation.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Wu’2017 in view Wei and Wu’2015 by annealing the Ta2O5 film within the claimed range of annealing time as a matter of routine experimentation in order to optimize optical properties such as minimalization of optical absorption and scattering losses. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu’2017 in view of Wei as applied to claims 2 – 4, 7 – 10, 12 – 14 above, and further in view of Shao et al. US 6,316,160 B1 (hereafter “Shao”).
Regarding claim 11, Wu’2017 discloses that reactive ion etching uses a plasma formed from CHF3 (page 4805 1st col). 
Wu’2017 in view of Wei does not expressly teach that the reactive ion etching occurs in the presence of a gas mixture of CHF3 in argon or CF4 in argon.
In analogous art, Shao discloses etching an anti-reflective layer by reactive ion etching (col 9 line 5 – 45). Shao discloses that known gases and gas mixtures for reactive ion etching include inter alia CHF3, CF4 combined with diluent gases such as argon.  Diluent gases such as argon are useful for improving etch control and etch efficiency of the etching gases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wu’2017 in view of Wei by including argon gas as a diluent in the reactive ion etching of the tantala layer using CHF3 because Shao teaches that argon gas is aids in improving etch control and etch efficiency in reactive ion etching applications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ho et al. US 8,213,751 B1; Demiryont et al. “Effects of oxygen content on the optical properties of tantalum oxide films deposited by ion-beam sputtering”. Applied Optics. Vol 24, No. 4 (1985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717